Per Curiam,
Each of the twenty-two specifications charges error in dismissing defendants’ exceptions to the learned referee’s report, recited therein respectively. Some of these exceptions relate to several of the referee’s findings of fact, others to his omission to find certain facts, and the others to his conclusions of law, etc.
A careful consideration of the record has failed to disclose any error therein that would justify us in sustaining either of said specifications. There is nothing in any of them that requires discussion. On the referee’s findings of fact and conclusions of law, all of which were approved by the court below, we think the judgment should be affirmed.
The judgment is accordingly affirmed.